_____________

                                 No. 95-3234
                                _____________

Michael R. Williams,                     *
                                         *
              Plaintiff-Appellant,       *      Appeal from the United States
                                         *      District Court for the
     v.                                  *      Eastern District of Missouri.
                                         *
John Langland; John Doe, I-III,          *            [UNPUBLISHED]
                                         *
              Defendants-Appellees.      *


                                _____________

                          Submitted:    April 12, 1996

                           Filed: July 1, 1996
                                _____________

Before WOLLMAN      and   HANSEN,     Circuit   Judges,   and   KYLE,*   District
     Judge.
                                _____________


PER CURIAM.


     Michael R. Williams appeals from the district court's1 dismissal
without prejudice of his 42 U.S.C. § 1983 action claiming deliberate
indifference to his alleged serious medical needs.          The district court
dismissed the action because Williams failed to timely serve the defendants
pursuant to Fed. R. Civ. P. 4(m).         Williams contends that the district
court abused its discretion in dismissing his lawsuit because he offered
explanations which




              *
           The HONORABLE RICHARD H. KYLE, United
     States District Judge for the District of
     Minnesota, sitting by designation.
     1
      The Honorable Jean C. Hamilton, Chief Judge, United States
District Court for the Eastern District of Missouri.
constitute good cause to excuse his failure to timely effect service on the
defendants.    Specifically, Williams claims that the court articulated the
proper standard for determining whether good cause exists but subsequently
applied a different and improper standard to the facts of this case.


     After carefully reviewing the record, we conclude that the district
court correctly dismissed Williams' lawsuit for the reasons set forth in
its well-reasoned opinion.     Accordingly, we affirm the judgment of the
district court.    See 8th Cir. R. 47B.2



     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     2
      Prior to argument in this case, Williams filed a motion to
strike the response of Correctional Medical Services and to
consider the response filed by the State of Missouri as the brief
of the Appellees or, alternatively, to strike the State's brief
as well. We ordered Williams' motion to be submitted with the
case and, after a careful review, it is hereby denied.

                                     -2-